
	

113 HRES 134 IH: Condemning the Democratic People’s Republic of Korea for its continuing acts of aggression, its expressed intent to break the July 10, 1953, Korean War Armistice Agreement, and for its repeated violations of United Nations Security Council resolutions.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 134
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Hanna (for
			 himself and Mr. Higgins) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Democratic People’s Republic
		  of Korea for its continuing acts of aggression, its expressed intent to break
		  the July 10, 1953, Korean War Armistice Agreement, and for its repeated
		  violations of United Nations Security Council resolutions.
	
	
		Whereas on December 12, 2012, the Democratic People’s
			 Republic of Korea conducted a rocket launch using ballistic missile
			 technology;
		Whereas the December 12, 2012, launch using ballistic
			 missile technology was carried out in violation of United Nations Security
			 Council 1718 (2006), and Resolution 1695 (2006), and 1874 (2009);
		Whereas on January 23, 2013, North Korea declared intent
			 to no longer recognize the Six-Party Talks and the September 19, 2005, Joint
			 Statement;
		Whereas North Korea vowed on January 23, 2013, to
			 take physical actions to strengthen self-defense military capabilities
			 including nuclear deterrence;
		Whereas North Korea expressed on January 24, 2013, that
			 they should settle accounts with the United States only with the gun
			 barrel, not with words;
		Whereas on February 12, 2013, a nuclear device was
			 exploded through a nuclear test conducted by North Korea;
		Whereas the February 12, 2013, nuclear test conducted by
			 North Korea is in violation of United Nations Security Council Resolutions 1718
			 (2006), 1874 (2009), and 2087 (2013);
		Whereas North Korea’s ballistic missile program poses a
			 continuing and increasing threat to the national security, people, and allies
			 of the United States within the Asia Pacific region and around the
			 world;
		Whereas on March 7, 2013, North Korea threatened to
			 exercise the right to a pre-emptive nuclear attack against the
			 United States;
		Whereas North Korea has deliberately and consciously acted
			 in violation of the July 10, 1953, Korean War Armistice Agreement;
		Whereas North Korea announced on March 11, 2013, its
			 intention to treat the July 10, 1953, Korean War Armistice Agreement as
			 scrapped completely; and
		Whereas North Korea is a flagrant violator of human rights
			 against its people: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the Democratic People’s Republic
			 of Korea for its—
				(A)deliberate
			 continued violations of United Nations Security Council resolutions;
				(B)December 12, 2012,
			 ballistic missile launch;
				(C)February 12, 2013,
			 explosion of a nuclear device; and
				(D)threats and acts
			 of provocation that aim to destabilize international security;
				(2)calls for North
			 Korea to renounce any further acts of aggression and abide by the Korean War
			 Armistice Agreement;
			(3)condemns North
			 Korea for its acts of oppression against its people and their human
			 liberties;
			(4)reaffirms the
			 support of the United States to its strategic allies and its support of
			 maintaining goals which promote the peace and international stability shared by
			 the allies of the United States throughout the Asia-Pacific region and beyond;
			 and
			(5)supports United Nations Security Council
			 Resolution 2094 (2013), and calls on the United States Government and all
			 responsible nations to apply all sanctions and obligations contained within
			 United Nations Security Council Resolutions 1695 (2006), 1718 (2006), 1874
			 (2009), 2087 (2013), and 2094 (2013).
			
